                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DR. PHYLLIS MARIE KNIGHT-BEY,

                   Plaintiff,                                8:19CV330

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
DON BACON, Nebraska Congressman
of the United States; OFFICE OF
INSPECTOR GENERAL, (OIG);
SOCIAL SECURITY
ADMINISTRATION, (SSA); and
NEBRASKA DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
(DHHS);

                   Defendants.

       This matter is before the court on its own motion. Plaintiff filed a Complaint
(Filing No. 1) on July 29, 2019. However, Plaintiff failed to include the $400.00
filing and administrative fees. Plaintiff has the choice of either submitting the
$400.00 filing and administrative fees to the clerk’s office or submitting a request
to proceed in forma pauperis. Failure to take either action within 30 days will result
in the court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: September 4, 2019: Check for
MIFP or payment.

      Dated this 5th day of August, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




                                        2
